DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.

 	Claims 2-6, 13, 16-17, and 24-31 have been amended.  Claims 1-6, 12, 13, and 23 remain withdrawn.
This application is in condition for allowance except for the presence of claims 1-6, 12, 13, and 23 directed to inventions non-elected without traverse.  Accordingly, claims 1-6, 12, 13, and 23 have been cancelled.
With the below Examiner’s Amendment, claims 16, 17, and 24-31 are currently pending and are allowable.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2016/29874, filed April 28, 2016, which claims priority to U.S. Provisional Application No. 62/153846, filed April 28, 2015.



Withdrawal of Objections/Rejections:

	
The objection to claims 29 and 31, are withdrawn.
The rejection of Claims 16, 17, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., as evidenced by Sancho-Albero et al., is withdrawn.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward P. Gamson on March 16, 2021.

The application has been amended as follows: 

7. - 15. (Canceled)  

16. 	(Currently amended) 	A method for improving pattern separation function and spatial learning ability in a human subject subsequent to a traumatic brain injury (TBI) comprising: 
(a) providing a base-line separation function and spatial learning ability measurement of a traumatic brain injury controlsubject identified to have had a traumatic brain injury (TBI) to -3-Serial No. 15/570,316provide base-line traumatic brain injury assessment measurements; 
(b) administering a pharmaceutically acceptable preparation comprising an effective amount of an enriched preparation of negatively charged human extracellular vesicles (n-EVs) that do not express surface epitope CD9 (CD9-) to [[a]]the human subject having had traumatic brain injury to provide a treated subject; 
(c) assessing the treated subject  for separation function and spatial learning ability to provide post-treatment assessment measurements, and comparing the post-treatment assessment measurements to the base-line traumatic brain injury assessment measurements; and 
(d) identifying [[a]]the treated subject  having improved pattern separation function and spatial learning ability where the post-treatment assessment measurements are improved compared to the base-line assessment measurements.  

17. 	(Currently amended) 	The method of claim 16, wherein the enriched population of negatively charged extracellular vesicles (n-EVs) comprises about 30 g of protein and 15 x 109 negatively charged extracellular vesicles (n-EVs) by weight of the preparation.  

18. - 23. (Canceled)  
  
24. 	(Previously Presented)  The method of claim 16, wherein the negatively charged extracellular vesicles (n-EVs) have a mean size of about 80 nm to about 250 nm.  

25. 	(Currently Amended) The method of claim 16, wherein the pharmaceutically acceptable preparation is suitable for intravenous administration or intranasal administration.  


 
27. 	(Previously Presented) The method of claim 16, wherein the negatively charged extracellular vesicles (n-EVs) lack a combination of two or more of the surface epitopes selected from the group consisting of: CD29, CD44, CD49c, CD49f, CD59, CD73, CD90, CD105, and CD166.  

28. 	(Previously Presented) The method of claim 16, wherein the negatively charged extracellular vesicles (n-EVs) comprise at least about 50% by volume of the pharmaceutically acceptable preparation.  

29. 	(Currently amended) The method of claim 16, wherein the pharmaceutically acceptable preparation comprises mature TSG-6 mRNA, cytokines, [["]]micro-RNA[["]] and mitochondria.  

30. 	(Previously Presented) The method of claim 16, wherein the pharmaceutically acceptable preparation comprises an injectable preparation.  

31. 	(Currently amended) The method of claim 16, wherein the negatively charged extracellular vesicles (n-EVs) are CD63+ and [[“]]CD105[[”]]-.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: for the reasons persuasively argued by Applicant in the reply filed October 13, 2020, the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Zhang et 
Zhang et al. teach a method for improving cognitive and sensorimotor functional recovery, including improving spatial learning ability, increasing the number of newborn neuroblasts and mature neurons in the DG, increasing the number of newborn endothelial cells in the lesion boundary zone and DG, and reducing neuroinflammation, in rats, which are animals, subsequent to traumatic brain injury (TBI) (Abs.; p. 9, Discussion  to p. 10, line 2; Fig. 2-4), the method comprising: 
providing a base-line assessment of neurological outcome, including of spatial learning ability, following TBI for each animal or through the use of a control group (p. 4, Evaluation of Neurological Outcome to p. 5, Para. 1); 
administering, to an animal having had a TBI, 0.5 ml PBS containing 100 µg total protein of exosomes derived from bone marrow derived MSCs by intravenous injection, which is a pharmaceutically acceptably preparation comprising an enriched preparation of negatively charged exosomes (n-EVs) (exosomes derived from bone marrow derived MSCs have a negative charge of -8.28±3.42, see Sancho-Albero et al., p. 4, Right Col., Secretion of empty and HGN-loaded exosomes by MSCs, Line 12-15), where TBI can cause neuroinflammation attendant to the TBI, and where administration provides a treated animal (Abs.; p. 3, Animal Model and Experimental Groups, Para. 2 to P. 4, Para. 1; Fig. 2-4); 
	assessing the animal post-treatment, for each animal, or through the use of the control group, using the same assessment of neurological outcome, including of spatial learning ability, 
	identifying a treated animal having TBI with improved cognitive and sensorimotor functional recovery, including improved spatial learning ability, an increased the number of newborn neuroblasts and mature neurons in the DG, an increased the number of newborn endothelial cells in the lesion boundary zone and DG, and reduced neuroinflammation, as compared to base-line assessment measurements (Abs.; p. 9, Discussion to p. 10, line 2; Fig. 2-4). 
However, Zhang et al. do not teach negatively charged human extracellular vesicles that do not express surface epitope CD9.  Additionally, as seen from the evidence provided by Applicant, one of ordinary skill in the art would have expected extracellular vesicles to be CD9+, and would not have been motivated from the prior art to utilize n-EVs that are specifically CD9- for improving pattern separation function and spatial learning ability in a human subject subsequent to a traumatic brain injury.  This limitation, when taken in conjunction with the whole of the claimed method is not deemed to be taught or rendered obvious by the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16, 17, and 24-31 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653